 Case: 1:08-cv-02224 Document #: 1062 Filed: 02/26/21 Page 1 of 2 PageID #:13436




                       UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION
____________________________________
UNITED STATES SECURITIES             :
AND EXCHANGE COMMISSION,            :
                                     :
                  Plaintiff,         :
                                     :
            v.                      : CASE NO. 1:08-cv-2224
                                     :
JASON R. HYATT,                      :
JAY JOHNSON, and                     : Honorable Rebecca R. Pallmeyer
HYATT JOHNSON CAPITAL, LLC           :
                                     : Magistrate Judge Michael T. Mason
                  Defendants.        :
____________________________________:

      MOTION FOR FINAL JUDGMENT AS TO DEFENDANT JASON R. HYATT

       Plaintiff, U.S. Securities and Exchange Commission (“SEC”) hereby moves the Court to

enter a Final Judgment as to Defendant Jason R. Hyatt (“Defendant Hyatt”) that restates the

relief previously ordered by the Court against Defendant Hyatt.

Order of Permanent Injunction

       Defendant Hyatt previously consented to the entry of a Partial Final Judgment and Order

of Permanent Injunction and Other Relief (ECF. No. 598, entered June 4, 2012).

Disgorgement and Prejudgment Interest

       On December 7, 2013, the SEC voluntarily dismissed its claims for a civil penalty and

filed a Motion for Imposition of Disgorgement as to Defendant Jason R. Hyatt (ECF No. 764).

On March 6, 2014, the Court granted the SEC’s Motion in its entirety via a Minute Order (ECF

No. 772), but did not issue a formal opinion or order.




                                                1
 Case: 1:08-cv-02224 Document #: 1062 Filed: 02/26/21 Page 2 of 2 PageID #:13437




       The SEC now seeks a Final Judgment in a separate document, consistent with Fed. R.

Civ. P. 58(a), from this Court that incorporates and restates the above: (1) injunctive relief and

(2) disgorgement and prejudgment interest.

       Therefore, the SEC respectfully submits its Proposed Final Judgment as to Defendant

Jason Hyatt, attached as Exhibit 1, and separately submitted to this Court’s Proposed Order

Mailbox.



                                              Respectfully submitted,

                                              s/ Robin Andrews
                                              Robin Andrews, IL Bar No. 6285644
                                              Attorney for Plaintiff
                                              U.S. SECURITIES AND
                                              EXCHANGE COMMISSION
                                              175 W. Jackson Blvd., Suite 1450
                                              Chicago, IL 60604
                                              Telephone: (312) 353-7390
                                              Facsimile: (312) 353-7398
Dated: February 26, 2021




                                                 2
